UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21569 Pioneer Ibbotson Asset Allocation Series (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:July 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Ibbotson Asset Allocation Series By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Ibbotson Aggressive Allocation Fund The Fund held no securities during the period covered by this report in which there was a securityholder vote. Accordingly, there are no proxy votes to report. Pioneer Ibbotson Conservative Allocation Fund The Fund held no securities during the period covered by this report in which there was a securityholder vote. Accordingly, there are no proxy votes to report. Pioneer Ibbotson Growth Allocation Fund PIONEER VALUE FUND Ticker: Security ID: 724010509 Meeting Date: MAY 07, 2013 Meeting Type: Special Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve an Amended and Restated For For Management Management Agreement ('Amended Management Agreement') between the Fund and its Investment Adviser, Pioneer 2 Amend Investment Advisory Agreement For For Management Pioneer Ibbotson Moderate Allocation Fund The Fund held no securities during the period covered by this report in which there was a securityholder vote. Accordingly, there are no proxy votes to report. END NPX REPORT
